Citation Nr: 0924910	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans 
Affairs


ATTORENY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1949 to June 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by which the RO denied 
entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist those claiming VA 
benefits in substantiating their claims.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Unfortunately, the Veteran has not been provided a 
comprehensive and complete VCAA notice specific to his TDIU 
claim, notwithstanding the December 20, 2006, letter to him.  
Corrective action is therefore required.  

In addition to the foregoing, in order to ensure a complete 
record, the RO/AMC should associate with the claims file all 
records from the Tomah VA Medical Center (MC) dated from 
January 2008 to the present.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The case is REMANDED to the RO via the AMC for the following 
action:

1.  Associate with the claims file all 
Tomah VAMC clinical records dated from 
January 2008 to the present.

2.  Send the Veteran a comprehensive VCAA 
notice concerning the TDIU claim on 
appeal herein, which includes notice of 
the evidence needed to substantiate the 
claim and what evidence will be obtained 
by whom.

3.  Following the completion of the 
requested development, and after 
undertaking any additional development 
deemed to be necessary, readjudicate the 
claim.  If the benefit sought on appeal 
is denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims file should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________ 
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).

